Order, entered on October 29, 1963, annulling the determination of the City Rent and Rehabilitation Administrator which had denied an application for a certificate of eviction pursuant to subdivision a of section 55 of the City Rent, Eviction and Rehabilitation Regulations and directing that a certificate of eviction issue, unanimously reversed, on the law and the facts, with $20 costs and disbursements to the respondent-appellant; the petition is dismissed and the determination reinstated. The City Rent Administrator found that the applicant-landlord was not proceeding in good faith. There is substantial evidence in the record to' support that determination. Since the order of the Rent Administrator had a reasonable basis, and was not arbitrary or capricious, the courts may not disturb the determination and substitute their judgment for that of the Administrator. (Matter of Friedman v. Weaver, 3 N Y 2d 123, 126; Matter of First Terrace Gardens v. McGoldriek, 1 N Y 2d 1, 3.) Accordingly, the finding of the Rent Administrator should not have been annulled. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.